Title: To George Washington from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 29 June 1782
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George


                  
                     Paris June the 29th 1782
                     
                  
                  Mr Grenville says, My dear General, that the Enabling Bill has
                     past both Houses—How it will be worded, I do not know—We also expect some
                     answer to a few lines Count de Vergennes Has Given to Mr Grenville—But I am
                     affraid those people are not sincere.
                  I Had no letter from you this Age, my dear General, and as I Hope
                     you Have wrote some times I guess Many of My letters Have shared the same fate—I envy the pleasure the Gentlemen of the French Army will Have on their landing
                     upon the American shore, and feel the more tired of these political concerns,
                     as I am truly vexed not to join the Army and to remain in a city, three
                     thousand Miles from you, in the midst of a campaign—I do not Believe it will Be
                     an Active one, and yet being at such a distance, I feel an insupportable degree
                     of Uneasiness.
                  I request, my dear General, you will present my Best compliments
                     to my friends in the Army—I am truly ashamed to let them Be in the field, and
                     to keep at such a distance from them—They will think I am much altered from
                     what they have known me to be, unless you are pleased, my dear General, to let
                     them know that your political people Have kept me Here for motives of public
                     utility, and that never could I make a greater sacrifice to my zeal for America
                     than when I delay so much my Return to the Army where I Heartly wish I could Be
                     immediately transported.
                  Mde de Lafayette is well, and I Hope in the course of some months
                     your God son will Have a Brother. She requests Her best and most affectionate
                     compliments to be presented to you, and my little family, donethe same, as they are  Before all to Respects and to love General Washington.
                  Be pleased, my dear General, to present my most affectionate
                     respects to Mrs Washington. My best compliments wait upon the family, and I do
                     assure you I Had much Rather be one of them than be Here speaking of the peace
                     of 48, the peace of 63 British fleet, the basis of conditions
                     of a treaty, and Be Busy to distinguish Betwen truth and falsehood in a line
                     where cheating is considered as a very clever improvement.
                  Adieu, my dear General, I Hope you will approuve my conduct and
                     in every thing I do I first consider what your opinion would Be Had I an
                     opportunity to consult it. I anticipate the Happiness to Be again with You, my
                     dear General, and I Hope I need not Assuring you that nothing can Exceed the
                     sentiments of Respect and tenderness I Have the Honor to be with Your most hble
                     serv. and forever your most devoted affectionate friend
                  
                     Lafayette
                  
               The words in square brackets are
                     GW’s translation of code.